DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Stevens and DE’679 did not teach that during compression into the closed position, the mold halves in certain areas are be moved a different distance together. The examiner maintain the rejection as DE’679 discloses that generic tools are used whose dimensions corresponds to the dimensions and shape of the molded part to be produced. And by means of an adjusting device which can adjust the shape, contour or size of the molded part i.e. the thickness can be changes which implies that mold halves in certain areas can be moved to different distance together as desired (Figures 1-2, page 1, para 2nd, 3rd), contrary to the argument of the applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3264381) in view of DE 202004003679, hereinafter DE’679, (translation attached dated 05/24/2019, listed in IDS).
Regarding Claim 1, Stevens discloses Crack gap mold for the production of a particle foam part, the crack gap mold comprising two mold halves which, during filling the mold with foam particles, may be arranged in a crack gap position (Figures 1-2, mold halves 4 and 6, expandable beads are inserted in the gap), in which the mold halves are spaced somewhat apart from one another (Figures 1-2), as compared with a closed position, and which are designed for pressing together the foam particles therein before welding, wherein the mold halves are arranged so as to be movable relative to one another in such a way that, on filling with foam particles (Col 1, line 72, Col 2, line 1-6). Further re: Stevens didn’t explicitly disclose that certain areas may be spaced differently apart so that, during compression into the closed position, the mold halves may in certain areas be moved a different distance together.  In the same field of endeavor pertaining to the art, DE’679 discloses that the dimension of the molded part can be changed by adjusting the walls 08 and 09 (Figures 1-2, pages 3-4, translated), and wherein one of the two mold halves may be mounted pivotably around a swivel axis so that, on compression from the crack gap position into the closed position, this mold half executes a swiveling movement during the compression to produce the particle foam  part . The broadest reasonable interpretation “twisting” is defined by oxford dictionary as “rotary motion” and the examiner takes the position that this is also swiveling motion on an axis (Figures 1-2, the walls 08 and 09 are fixed on a support frame-10, which are mounted on adjusting devices-11; which are capable of turning/twisting movement, page 4, translated).
It would be obvious for one ordinary skilled in the art to combine the teachings of the fixed support frames taught by DE’679 with that of Stevens teaching for the purpose of adjusting the walls of the mold halves during the process as desired shape, contour or size of the molded part.
Regarding Claim 2, Stevens discloses that the ram-5 is eccentric (Figure 1) retracts mold part-4 but didn’t disclose the swiveling motion of the ram explicitly, whereas DE’679 discloses the adjusting devices-11 capable of turning motion (translated page 4). Hence the combination of Stevens and DE’679 disclose the desired structure in the claim limitation.
Regarding Claim 3, Stevens/DE’679 disclose a gap mold, the swivel element may be pivoted around the swivel axis by a predetermined swivel range, wherein a swivel range limiting element is provided to limit the swivel range and is adjustable (DE’679 discloses an adjustment device-11 pivoted around the swivel axis as shown in Figures 1-2; the adjusting device-11 is controlled independently by input of values in a control device). Hence it would be obvious for one ordinary skilled in the art to feed the swivel range in the control device and could be made adjustable as desired.
A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding Claim 4, Stevens discloses crack gap mold each of the two mold halves is mounted on a clamping platen, wherein at least one part of one of the two mold halves is designed to be movable relative to the corresponding clamping platen (Figures 1-2, Col 1, line 72, Col 2, line 1-6).
Regarding Claim 6, Stevens discloses that the ram-5 advances and retracts mold-4 (Figure 1-2, Stevens); DE’679 discloses the swivel axis as explained Claim 1 rejection. Hence, ram-5 of Stevens could be modified as swivel joint  by DE’679 therefore one of the two mold halves may be joined to the corresponding clamping platen by means of a swivel joint.
Regarding Claim  9, Stevens discloses  the crack  gap mold one of the two mold halves has a section with a through hole which (Figure 2, vent-14), in the crack gap position, bounds a hollow space formed between the two mold halves, and in the closed position of the crack gap mold, fits against the outside of the other mold half so that the through hole thus forms in the crack gap position a free passage into the hollow space, and in the closed position is closed (Figure 2, col 2, lines 10-12).

Regarding Claim 10, Stevens discloses crack gap mold a plug is provided for closing the through hole (plug-14, Col 2, line 10-12). Re/: the limitation that the plug has substantially the same dielectric constant as the material bordering the through hole. The apparatus as taught by Stevens has the structural limitations as taught in the claim. The material worked upon or the process of using the apparatus as viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114R1-2115R2 for further).
Regarding Claim11, Stevens discloses crack gap mold the through hole is designed for the supply of foam particles and/or for the escape of air (Col 2, line 10-12, vent/ opening supply beaded particles).

Regarding claim 12, Stevens discloses particle foam part , produced using a crack gap mold, the crack gap mold comprising 5 of 8Application No.: U.S. National Stage of PCT/EP2017/081210 Amendment dated: May 24, 2019 Attorney Docket No.: 0001.0098US1 (KUR1041PWOUS) two mold halves which, for filling the mold with foam particles, may be arranged in a crack gap position( Figures 1-2, mold halves 4 and 6, expandable beads are inserted in the gap), in which the mold halves are spaced somewhat apart from one another, as compared with a closed position, and which are designed for pressing together the foam particles therein before welding, wherein the two mold halves are arranged so as to be movable relative to one another in such a way that, on filling with foam particles (Col 1, line 72, Col 2, line 1-6). In the same field of endeavor pertaining to the art, DE’679 discloses that the certain areas may be spaced differently apart so that, during compression into the closed position, the mold halves may in certain areas be moved a different distance together i.e.  dimension of the molded part can be changed by adjusting the walls 08 and 09 (Figures 1-2, pages 3-4, translated) 
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3264381) in view of DE 202004003679, hereinafter DE’679, translation attached dated 05/24/2019, listed in IDS as also evident by Marc (US 4851167) as applied above in claim 4 further in view of Sigel (US 3843304).
Regarding Claim 5, Stevens discloses that crack gap mold between the clamping platens but didn’t disclose that there are provided spring-loaded spacer elements, with which the clamping platens held at a distance. In the same field of endeavor pertaining to the field, Sigal discloses  spring-loaded spacer elements, with which the clamping platens held at a distance may be held at a distance by means of the spring effect of the spacer elements in such a way that the two mold halves are in the crack gap position (Col 4, line 23-25).
It would be obvious for one ordinary skilled in the art to modify Stevens teachings with the spring spacer taught by Sigal for even and complete distribution of the foamed material throughout the mold cavity (Col 2, lines 45-50, Sigal).

Regarding Claim 7, Sigal discloses in the crack gap mold the mold half which is movable relative to the corresponding clamping platen is either freely movable within a predetermined range of movement and is the upper mold half so that, on account of its weight, it assumes a maximum distance from the clamping platen in the crack gap position and/or a spring element which presses the mold half away from the clamping platen is provided between the movable mold half and the corresponding clamping platen (Figures 1-2, Col 5 , line 10-24).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3264381) in view of DE 202004003679, hereinafter DE’679, translation attached dated 05/24/2019, listed in IDS as also evident by Marc (US 4851167) as applied above in Claim 4, in view of Abramat (US 5332384) further in view of Black (US 4372738).

Regarding Claim 8, the combination of claim 4 discloses two clamping platens along with two mold halves but didn’t explicitly disclose that the crack  gap mold there are provided on at least one of the two clamping platens one or more guide pins, each able to engage in a guide bore formed in the other clamping 4 of 8Application No.: U.S. National Stage of PCT/EP2017/081210 Amendment dated: May 24, 2019 platen. In the same field of endeavor pertaining to the art, Abramat discloses two clamping platens with guide pins , each able to engage in a guide bore formed in the other clamping 4 of 8Application No.: U.S. National Stage of PCT/EP2017/081210 Amendment dated: May 24, 2019platen (Figures 5, 8, guide pin-20, bore-32, col 3, line 12-20). 

It would be obvious for one ordinary skilled in the art to modify the teachings of combination of Stevens/DE’679 with that of teaching of Abramat for the purpose of perfect alignment of the mold halves during the production of the foamed part.

 Further, re the combination above didn’t teach the  limitation that a loss prevention device/locking device is provided to prevent complete separation between the guide pin and the corresponding guide bore. In the same field of endeavor pertaining to the art of mold clamping, Black discloses a locking device extends between the upper and lower plate (Figures 2-3, col 3 lines 45-56).

It would be obvious for one ordinary skilled in the art to modify the above combination of Stevens/DE’679/Abramat with that of Black for the purpose of securing the mold halves while aligning them together.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3264381) in view of DE 202004003679, hereinafter DE’679, translation attached dated 05/24/2019, listed in IDS as also evident by Marc (US 4851167) as applied in Claim 1 further in view of DE 202011109598, hereinafter DE’598, translation attached.

Regarding Claim 22, the combination applied in Claim 1 discloses all limitations of Claim 1 except, the particle foam part has a roughly wedge-shaped form. In the same field of endeavor pertaining to the art, DE’598 discloses that the part produced has wedge shaped structure (Figures 1-2).

It would be obvious for one ordinary skilled in the art to modify the teachings of the molded part of Stevens/DE’679 with that of DE’598 for the purpose of producing specific structure for e.g.  roof slope plates ([0002], DE’598)
Regarding Claim 23, Stevens discloses method for producing a particle foam part, the method comprising: providing a crack gap mold comprising two mold halves filling the mold with foam particles while arranging the two mold halves in a crack gap position, in which the mold halves are spaced somewhat apart from one another (Figures 1-2, mold halves 4 and 6, expandable beads are inserted in the gap), as compared with a closed position, and which are designed for pressing together the foam particles therein before welding (Col 1, line 72, Col 2, line 1-6).
Further re: Stevens didn’t explicitly disclose that certain areas may be spaced differently apart so that, during compression into the closed position, the mold halves may in certain areas be moved a different distance together.  In the same field of endeavor pertaining to the art, DE’679 discloses that the dimension of the molded part can be changed by adjusting the walls 08 and 09 (Figures 1-2, pages 3-4, translated), and as evident by Marc the molded part can be changed and moved a different distance together (Figures 1-3, col 3, line 49-54, col 4, line 47-54 ) and compressing the two mold halves into the closed position, while moving the mold halves at least in certain areas a different distance together by mounting one of the two mold halves pivotably around a swivel axis so that, on the compression from the crack gap position into the closed position, this mold half executes a swiveling movement during the compression to produce the particle foam part  (Figures 1-2, the walls 08 and 09 are fixed on a support frame-10, which are mounted on adjusting devices-11; which are capable of turning/twisting movement, page 4, translated).
It would be obvious for one ordinary skilled in the art to combine the teachings of the fixed support frames taught by DE’679 with that of Stevens teaching for the purpose of adjusting the walls of the mold halves during the process as desired shape, contour or size of the molded part.

Further re: the limitation that foamed part is is roughly wedge-shaped. In the same field of endeavor pertaining to the art, DE’598 discloses that the part produced has wedge shaped structure (Figures 1-2).

It would be obvious for one ordinary skilled in the art to modify the teachings of the molded part of Stevens/DE’679 with that of DE’598 for the purpose of producing specific structure for e.g.  roof slope plates ([0002], DE’598)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741